             Case 3:21-cv-00226-TWR-BGS Document 1-1 Filed 02/08/21 PageID.24 Page 1 of 1
JS 44 (Rev. 06/ 17)
                                                                              CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or o her pap ,~ .,, •~::i:-"~u "Y_ ,u~ , .~~~:-., as
                                                                                                                                                                                                  FILED
provided by local rules of court. This fonn, approved by the Judicial Conference of the United States in September 1974, is required fc the use of the clerk of Court for the
purpose of initiating the civil docket sheet. (Slir."INSTRUC110NS ON NliXT PAGE OF THIS FORM.)                                                                                                   Feb 08 2021
I. (a) PLAINTIFFS                                                                                               DEFENDANTS
                                                                                                                                                                                 CLERK, U.S. DISTRICT COURT
Glenn Wilbor                                                                                                  GG Homes, Inc.                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                             BY         s/ zenobiaa      DEPUTY
    (b) County of Residence ofFirst Listed Plaintiff                  _
                                                                      S_a_n_D_ie~g~o_____ _                     County of Residence of First Listed Defendant
                                  (liX( '/:PT IN ll.S. Pl.A/NT/FF CAS/iS)                                                                           (IN ll. S. PI.AINTIFFC.4SliS ON/, Y)
                                                                                                                NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

    ( C) Attorneys (Firm Name. Address, and Telephone Number)                                                   Attorneys (If Known)

8483 Run of The Knolls
San Diego, CA 92127                                                                                              '21 CV226 TWR BGS
II. BASIS OF JURISDICTION (Place an "X " in One Box Only)                                          JIJ. CITIZENSHIP OF PRJNCIP AL PARTIES (Place an "X" in One Box/or Plaintiff
                                                                                                            (For Diversity Cases Only)                                                            and One Box for Def endant)
•   I   U.S. Government                ~3       Federal Question                                                                         PTF              DEF                                                     PTF       DEF
           Plaintiff                              (U.S. Ciovemment Not a Parry)                       Citizen of This State              IX I              O     I     Incorporated or Principal Place              O 4     •    4
                                                                                                                                                                         of Business In This State

•   2   U.S . Government                  0 4   Diversity                                             Citizen of Another State           0 2               0    2      Incorporated and Principal Place            •    S   OS
           Defendant                              (Indicate Citizenship of Parties in Item Ill)                                                                           of Business In Another State

                                                                                                      Citizen or Subject of a            0 3               0    3      Foreign Nation                              •    6   0 6
                                                                                                        Forei1m Countrv
IV. NATURE OF SUIT (Place an "X" in One Bax Only)                                                                                                          Click here for : Nature of Suit Code Dcscri tions.
                                                                                                                                                                                                 AA, ,• ,f

•   110 Insurance                          PERSONAL INJURY                  PERSONAL INJURY           •   625 Drug Related Seizure              o        422 Appeal 2s     use 1ss               •   37S False Claims Act
•   120 Marine                        0 3 IO Airplane                  •    36S Personal Injury •             of Property 21    use
                                                                                                                                  881           •        423 Withdrawal                          •   376 Qui Tam (3 1 USC
•   130 Miller Act                    • 3 l S Airplane Product                 Product Liability      •   690 Other                                          28  use 1s1                                  3729(a))
•   140 Negotiable Instrument                 Liability                •  36 7 Health Care/                                                                                                      •   400 State Reapportionment
0   I SO Recovery of O verpayment     • 320 Assault, Libel &                   Pharmaceutical                                                                                                    •   4 IO Antitrust
         & Enforcement of Judgment            Slander                          Personal lnjwy                                                   0 820 Copyrights                                 0 430 Banks and Banking
•   IS I Medicare Act                 0 330 Federal Employers'                 Product Liability                                                • 830 Patent                                     0 4SO Commerce
•   I S2 Recovery of Defaulted                Liability                 0 368 Asbestos Personal                                                 • 83S Patent - Abbreviated                       0 460 Deportation
         Student Loans                • 340 Marine                              Injwy Product                                                         New Drug Application                       0 4 70 Racketeer Influenced and
         (Excludes Veterans)          0 345 Marine Product                      Liability                                                       0 840 Trademark                                           Corrupt Organizations
•   I SJ Recovery of Overpayment              Liability                     PERSONAL PROPERTY                                                   ~'iii'                          .   is:.-.,-:;   0 480 Consumer Credit
         of Veteran 's Benefits       • 3SO Motor Vehicle               • 370 Other Fraud             •  710 Fair Labor Standards               0        861   HIA (139Sff)                      0 490 Cable/Sat TV
•   160 Stockholders' Suits           • 35S Motor Vehicle               • 371 Truth in Lending                 Act                              0        862   Black Lung (923)                  0 &SO Securities/Commodities/
0   190 Other Contract                        Product Liability         • 380 Other Personal          •  720 Labor/Management                   0        863   DIWC/DIWW (40S(g))                         Exchange
0   195 Contract Product Liability    0 360 Other Personal                    Property Dannage                 Relations                        0        864   SSID Title XVI                    I,: 890 Other Statutory Actions
0   1% Franchise                                                        0 385 Property Damage          0 740 Railway Labor Act                  0        865   RSI (40S(g))                      0 891 Agricultural Acts
                                                                              Product Liability        0 7S I Fannily and Medical                                                                0 893 Environmental Matters
                                                                                                               Leave Act                                                                         0 89S Freedom oflnfonnation
                                                                                                     · 0 790 Other Labor Litigation                                                                       Act
•   2 IO Land Condemnation            • 440 Other Civil Rights              Habeas Corpus:            •  791 Employee Retirement                •        870 Taxes (U.S Plaintiff                0 896 Arbitration
•   220 Foreclosure                   • 441 Voting                      •   463 Alien Detainee                Income Security Act                            or Defendant)                       0 899 Administrative Procedure
0   230 Rent Lease & Ejectment        • 442 Employment                  •   S 10 Motions to Vacate                                              •        871 IRS- Third Party                             Act/Review or Appeal of
•   240 Tom to Land                   • 443 Housing/                            Sentence                                                                     26      use
                                                                                                                                                                     7609                                 Agency Decision
•   245 Ton Product Liability               Accommodations              0   S30 General                                                                                                          0 950 Constitutionality of
•   290 All Other Real Property       0 44S Amer. w/Disabilities •      0   S3S Death Penalty           '. ·'\ ..                                                                                         State Statutes
                                            Employment                      Other:                     0 462 Naturalization Appl ication
                                      • 446 Amer. w/Disabilities -      0   540 Mandannus & Other     •    46S Other Immigration
                                            Other                       0   SSO Civil Rights                  Actions
                                      0 448 Education                   0   SSS Prison Condition
                                                                        0   S60 Civil Detainee -
                                                                                 Conditions of
                                                                                 Confinement

V. ORIGIN          (!'lace an "X " in One Hax Only)
~ I     Original           O 2 Removed from                  0    3    Remanded from              0 4 Reinstated or      0 5 Transferred from                          0 6 Multidistrict                     0 8 Multidistrict
        Proceeding             State Court                             Appellate Court                Reopened               Another District                                 Litigation -                       Litigation -
                                                                                                                                  (.,   ci ,J                                 Transfer                           Direct File
                                            Cite the U.S. Civil Statute under which you are filing
VI. CAUSE OF ACTION                        .,_4__7_U__S...C....aa.se__c__ti__o__ 2=27'----------.,..----------------------
                                                                              n __
                                            Brief description of cause::=-= - - - -
                                            TCPA
VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                   DEMAND$                        - ~ CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv P.                                                           54,500.00                        JURY DEMAND:         ~ Yes      ONo
VIII. RELATED CASE(S)
                       (See in.un,ctions):
      IF ANY                               JUDGE                                                                                                         DOCKET NUMBER
DATE                                                                        SIGNATURE OF ATTORNEY OF RECORD
02/05/2021
FOR OFFICE USE ONL \ '

    REC EIPT#                     AMOUNT                                        APPL YING IFP                                   JUDGE                                         MAG. JUDGE
